2014 WI 47

                  SUPREME COURT          OF   WISCONSIN
CASE NO.:               2013AP2128-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against
                        Richard A. Kranitz, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        Richard A. Kranitz,
                                  Respondent.



                            DISCIPLINARY PROCEEDINGS AGAINST KRANITZ

OPINION FILED:          July 1, 2014
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:

ATTORNEYS:
                                                                       2014 WI 47
                                                               NOTICE
                                                 This opinion is subject to further
                                                 editing and modification.   The final
                                                 version will appear in the bound
                                                 volume of the official reports.
No.       2013AP2128-D


STATE OF WISCONSIN                           :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Richard A. Kranitz, Attorney at Law:

Office of Lawyer Regulation,                                        FILED
              Complainant,
                                                                JUL 1, 2014
      v.
                                                                  Diane M. Fremgen
                                                               Clerk of Supreme Court
Richard A. Kranitz,

              Respondent.




      ATTORNEY       disciplinary     proceeding.      Attorney's          license

suspended.



      ¶1      PER   CURIAM.   In    this   disciplinary        proceeding,         we

review a stipulation pursuant to SCR 22.121 between the Office of



      1
          SCR 22.12 provides: Stipulation.

           (1) The director may file with the complaint a
      stipulation of the director and the respondent to the
      facts, conclusions of law regarding misconduct, and
      discipline to be imposed. The supreme court may
      consider the complaint and stipulation without the
      appointment of a referee.
                                                           No.   2013AP2128-D



Lawyer Regulation (OLR) and Attorney Richard A. Kranitz.             In the

stipulation,    Attorney   Kranitz   agrees   with   the    OLR's   position

that his misconduct that resulted in a federal felony conviction

for   conspiracy    to     commit    securities   fraud      warrants    the

imposition of a two-year suspension of his license to practice

law in Wisconsin.

      ¶2   After fully reviewing the stipulation and the facts of

this matter, we accept the stipulation and impose the two-year

suspension jointly requested by the parties.               Given the OLR's

statement that no funds came into Attorney Kranitz's control in

connection with his misconduct and no individual victims were

directly harmed, we do not impose any restitution obligation.

Finally, in light of the parties' stipulation and the fact that

no referee needed to be appointed in this matter, we do not

impose any costs on Attorney Kranitz.

      ¶3   Attorney Kranitz was admitted to the practice of law

in June 1969.      He most recently practiced in Grafton.            He has

not been the subject of professional discipline prior to the
present matter.     Following his federal conviction in 2013, this

           (2) If the supreme court approves a stipulation,
      it shall adopt the stipulated facts and conclusions of
      law and impose the stipulated discipline.

           (3) If the supreme court rejects the stipulation,
      a referee shall be appointed and the matter shall
      proceed as a complaint filed without a stipulation.

           (4) A stipulation rejected by the supreme court
      has no evidentiary value and is without prejudice to
      the respondent's defense of the proceeding or the
      prosecution of the complaint.

                                     2
                                                                           No.   2013AP2128-D



court     summarily      suspended         his   license       to     practice         law    in

Wisconsin      pursuant    to       SCR    22.20.        His   law        license      remains

suspended.

     ¶4        On April 16, 2013, Attorney Kranitz entered a guilty

plea to one count of conspiracy to commit securities fraud, in

violation      of   18   U.S.C.      §§ 1348,     1349,    and       2,    in    the    United

States District Court for the District of Massachusetts.                                 United

States    v.    Kranitz,       CR    No.    11-10415-NMG.             During       the       plea

hearing,       Attorney     Kranitz         acknowledged            that     the       federal

government would have been able to produce sufficient facts at

trial to prove that he had participated in a conspiracy to pay

secret kickbacks to a purported investment fund representative

in exchange for having the fund pay inflated prices for shares

of stock in a corporation, China Wi-Max Communications, Inc.

(China Wi-Max), for which Attorney Kranitz served as a director

and attorney.2        Attorney Kranitz's involvement in the conspiracy

included drafting agreements and invoices that facilitated the

stock     purchase       and        attempted       to    conceal          the     kickback.
Unbeknownst to Attorney Kranitz and the other co-conspirators,

the purported investment fund representative was an undercover

agent of the Federal Bureau of Investigation (FBI).                                 Based on

     2
       Attorney Steven T. Berman, who was also licensed to
practice law in Wisconsin, was the chief executive officer of
China Wi-Max and was also convicted of conspiracy to commit
securities fraud for the same kickback scheme.          In the
disciplinary proceeding involving Attorney Berman, we suspended
his license to practice law in Wisconsin for a period of two
years.    In re Disciplinary Proceedings Against Berman, 2014
WI 2, 351 Wis. 2d 771, 841 N.W.2d 50.

                                             3
                                                                     No.      2013AP2128-D



the     information      provided      by        the   prosecution      and     Attorney

Kranitz's statements at the plea hearing, the federal district

court accepted Attorney Kranitz's guilty plea.

       ¶5      On July 17, 2013, the federal court sentenced Attorney

Kranitz to serve 18 months in prison and one year of supervised

release, as well as levied a fine and imposed other conditions.

As Attorney Kranitz has noted, while the federal court did not

find that       Attorney Kranitz needed to pay restitution to any

individuals, it did order him and his co-conspirators to repay

$16,000 to the federal government.

       ¶6      In the stipulation in this disciplinary proceeding,

Attorney Kranitz admits that his actions in connection with the

stock      purchase    and   kickback       scheme     constituted      criminal     acts

that       reflect    adversely   on    his       honesty,     trustworthiness,        or

fitness as a lawyer, in violation of SCR 20:8.4(b).3                          He further

agrees that a two-year suspension of his license to practice law

in this state would be an appropriate level of discipline for

his misconduct.
       ¶7      The stipulation also contains a set of representations

by Attorney Kranitz.           He represents that he fully understands

the misconduct allegations in the OLR's complaint and that he

understands      the    ramifications        that      would   follow    this    court's

acceptance of the stipulation.                   He further acknowledges that he


       3
       SCR 20:8.4(b) states it is professional misconduct for a
lawyer to "commit a criminal act that reflects adversely on the
lawyer's honesty, trustworthiness or fitness as a lawyer in
other respects; . . . ."

                                             4
                                                                                No.    2013AP2128-D



understands his right to contest the allegations in this matter,

but he admits that he engaged in the misconduct alleged in the

OLR's    complaint.           He     recognizes           his    right         to    consult      with

counsel and states that he has, in fact, been represented by

counsel    during      the      execution       of        the    stipulation.               Attorney

Kranitz    avers       that     his     entry       into      the     stipulation           is    made

knowingly and voluntarily.                   In addition, the OLR indicates that

the stipulation was not the result of plea-bargaining, and that

it    represents       Attorney         Kranitz's          assent         to    the    misconduct

charged and the level of discipline sought by the OLR.

      ¶8       In its memorandum in support of the stipulation, the

OLR   states     that     it     considered          a     number      of      prior     cases      in

analyzing       what    sanction        it     would       request.             Ultimately,         it

concluded that a two-year suspension was the proper level of

discipline,       reasoning          that     this    matter         is     analogous        to    the

misconduct       found     in      In    re    Disciplinary            Proceedings           Against

Stern, 2013 WI 46, 347 Wis. 2d 552, 830 N.W.2d 674 (two-year

suspension imposed where attorney convicted in federal court of
money    laundering       and      sentenced         to    one       year      and    one    day    of

imprisonment);         and      In      re    Disciplinary             Proceedings           Against

Henningsen, 2004 WI 119, 275 Wis. 2d 285, 685 N.W.2d 523 (two-

year suspension imposed where attorney convicted of four counts

of mail fraud and sentenced to 33 months of imprisonment).                                         The

OLR     also     sought       this      same        level       of     discipline           in     the

disciplinary       case       against         Attorney          Steven         Berman,      one    of

Attorney       Kranitz's       co-conspirators.                 See    In      re     Disciplinary
Proceedings      Against        Berman,       2014 WI 2,    351 Wis. 2d 771,        841
                                                5
                                                                             No.       2013AP2128-D



N.W.2d 50.            The     OLR   further        states      that    in    fashioning        its

sanction request, it considered a number of aggravating factors,

including         the    fact       that     the      conduct       involved       intentional

dishonesty and fraud for personal gain.                            On the other hand, the

OLR notes in mitigation that this is the first time Attorney

Kranitz has received professional discipline in a legal career

that has spanned more than four decades.

       ¶9        As briefly mentioned above, the OLR is not seeking a

restitution        award      in    this     matter.          It    states    that       Attorney

Kranitz's misconduct was discovered in the course of an FBI

"sting" operation, and therefore no individuals were directly

harmed      by    Attorney      Kranitz's      misconduct.             Moreover,         Attorney

Kranitz did not take into his possession funds belonging to

others.

       ¶10       After    closely      reviewing        this       matter,   we    accept      the

stipulation and determine that Attorney Kranitz did engage in

criminal acts in violation of SCR 20:8.4(b).                            We determine that

a two-year suspension of his license to practice law in this
state is an appropriate level of discipline to impose in light

of the nature of the misconduct and the other factors present in

this     case.           We    have     already        determined       that       a     two-year

suspension was the proper level of discipline to be imposed on

Attorney Berman, and we do not see a significant distinction

between their situations.                  Although they played different roles,

they were both co-conspirators in the same illegal scheme.

       ¶11       We further conclude that the suspension should be made
effective        as     of    the     date   on       which    we     summarily         suspended
                                                  6
                                                                            No.       2013AP2128-D



Attorney Kranitz's license, August 9, 2013.                            This is consistent

with our practice in previous disciplinary proceedings involving

a   prior   summary       suspension         following         a    criminal         conviction.

See, e.g., In re Disciplinary Proceedings Against Hughes, 2008
WI 120, ¶13, 314 Wis. 2d 270, 756 N.W.2d 567; In re Disciplinary

Proceedings Against George, 2008 WI 21, ¶31, 308 Wis. 2d 50, 746
N.W.2d 236; In re Disciplinary Proceedings Against Burke, 2007
WI 46, ¶16, 300 Wis. 2d 198, 730 N.W.2d 651.

      ¶12   We     do    not    impose       any    restitution           award       under       the

particular    facts      of     this    case.         We     note,     however,        that       any

attorney     petitioning         for     reinstatement             from    a      disciplinary

suspension    of    six    months       or    more      is     required     to       allege       and

demonstrate       that    the    attorney          "has      made    restitution             to    or

settled     all    claims       of     persons       injured        or    harmed        by    [the

attorney's]       misconduct . . . ,            or,       if    not,      the     [attorney's]

explanation        of     the        failure       or        inability          to     do     so."

SCR 22.29(4m).

      ¶13   Finally, since this matter was brought to the court in
the context of an SCR 22.12 stipulation without the appointment

of a referee, we do not impose any costs on Attorney Kranitz.

      ¶14   IT IS ORDERED that the license of Richard A. Kranitz

to practice law in Wisconsin is suspended for a period of two

years, effective August 9, 2013.

      ¶15   IT IS FURTHER ORDERED that Richard A. Kranitz shall

comply with the provisions of SCR 22.26 concerning the duties of

a person whose license to practice law in Wisconsin has been
suspended.
                                               7
                                                     No.    2013AP2128-D



    ¶16   IT   IS   FURTHER   ORDERED   that   compliance   with    all

conditions of this order is required for reinstatement.             See

SCR 22.29(4)(c).




                                  8
    No.   2013AP2128-D




1